           Case 1:21-cr-00079-BAH Document 4 Filed 02/03/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA                         :   CRIMINAL NO.
                                                  :
              v.                                  :   MAGISTRATE NO. 21-MJ-037
                                                  :
 KEVIN JAMES LYONS,                               :   VIOLATIONS:
                                                  :   18 U.S.C. § 1752(a)(1)
                       Defendant.                 :   (Entering and Remaining in a Restricted
                                                  :   Building)
                                                  :   40 U.S.C. § 5104(e)(2)(C)
                                                  :   (Entering and Remaining in Certain
                                                  :   Rooms in the Capitol Building)
                                                  :   40 U.S.C. § 5104(e)(2)(D)
                                                  :   (Disorderly Conduct in a Capitol Building)


                                    INFORMATION

       The United States Attorney charges that:

                                         COUNT ONE

       On or about January 6, 2021, in the District of Columbia, KEVIN JAMES LYONS, did

knowingly enter and remain in the United States Capitol, a restricted building, without lawful

authority to do so.

       (Entering and Remaining in a Restricted Building, in violation of Title 18, United States
       Code, Section 1752(a)(1))

                                        COUNT TWO

       On or about January 6, 2021, in the District of Columbia, KEVIN JAMES LYONS,

willfully and knowingly, and with the intent to disrupt the orderly conduct of official business,

entered and remained in a room in any of the Capitol Buildings set aside and designated for the




                                                1
          Case 1:21-cr-00079-BAH Document 4 Filed 02/03/21 Page 2 of 2




use of either House of Congress and a Member, committee, officer, and employee of Congress,

and either House of Congress, and the Library of Congress, without authorization to do so.

       (Entering and Remaining in Certain Rooms in the Capitol Building, in violation of
       Title 40, United States Code, Section 5104(e)(2)(C))


                                       COUNT THREE

       On or about January 6, 2021, in the District of Columbia, KEVIN JAMES LYONS,

willfully and knowingly engaged in disorderly and disruptive conduct at any place in the Grounds

and in any of the Capitol Buildings with the intent to impede, disrupt, and disturb the orderly

conduct of a session of Congress or either House of Congress.

       (Disorderly Conduct at the Grounds and in a Capitol Building, in violation of Title 40,
       United States Code, Section 5104(e)(2)(D))

                                            Respectfully submitted,

                                            MICHAEL R. SHERWIN
                                            Acting United States Attorney
                                            N.Y. Bar No. 4444188


                                     By:            /s/
                                            NICOLE BATTLE
                                            New York Bar
                                            Assistant United States Attorney
                                            Violent Crime and Narcotics Trafficking Section
                                            555 4th Street, N.W.
                                            Washington, D.C. 20530
                                            Telephone No. (202) 252-6978
                                            Nicole.Battle@usdoj.gov




                                               2
